
	
		II
		110th CONGRESS
		2d Session
		S. 2849
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2008
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To temporarily delay application of proposed changes to
		  the Departmental Appeals Board within the Department of Health and Human
		  Services.
	
	
		1.One-year moratorium on
			 implementation of changes to the Departmental Appeals Board within the
			 Department of Health and Human ServicesNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services shall not, prior to the date that is
			 1 year after the date of the enactment of this Act, take any action (through
			 promulgation of regulation, issuance of regulatory guidance, or other
			 administrative action) to finalize or otherwise implement provisions contained
			 in the proposed rule published on December 28, 2007, on pages 73708 through
			 73720 of volume 72, Federal Register (relating to the Departmental Appeals
			 Board established in the Department of Health and Human Services).
		
